Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I Claims 1-7 in the reply filed on 12/08/2021 is acknowledged.  The traversal is on the ground(s) that the references relied upon in the Restriction Requirement do not establish that the instant claims lack novelty or inventive step.  This is not found persuasive for the following reason.  The technical feature of the invention is a multilayer coating film comprising a metallic base coating film, and a transparent colored coating film that contains a blue pigment on the metallic base coating film; and this technical feature is not a special technical feature because it does not make a contribution over a prior art in view of Kuramochi et al. (US 2005/0208292 A1).  Kuramochi teaches a multilayer coating film comprising a metallic base coating and a colored clear coating on the metallic base coating (abstract and [0001]), wherein the colored clear coating comprises 3 parts of phthalocyanine blue coloring pigment and 100 (70+30) parts of resin ([0028], [0016], Example 2 and Table 1).
Currently, claims 8-11 are withdrawn from consideration as a non-elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (US 2005/0208292 A1).
Claims 1-3 and 5:  Kuramochi teaches a multilayer coating film comprising a metallic base coating and a colored clear coating on the metallic base coating (abstract and [0001]), wherein the colored clear coating comprises 3 parts of phthalocyanine blue coloring pigment and 100 (70+30) parts of resin {instant claim 5} ([0028], [0016], Example 2 and Table 1).  The multilayer coating film of Kuramochi would possess the claimed hue angle, darkness and lightness {instant claims 2 and 3}
Claim 4:  Kuramochi teaches the metallic base coating comprises an aluminum flake pigment [0014], and a surface adjusting agent and a rheology controlling agent as additives [0019].
Claim 6:  Kuramochi teaches the multilayer coating film further comprises a clear coating over the colored clear coating [0031].
Claim 7:  Kuramochi teaches an object comprising the multilayer coating film [0006].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



BS
March 20, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785